Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brenda Kruse on 2/4/2021.


The application has been amended as follows: 

Claim 1: A method of making a window assembly having an electrically heated portion comprising: providing a glass pane having a major surface; disposing an electrically conductive material over at least a portion of the major surface of the glass pane; attaching one or more wire assemblies to the electrically conductive material; and disposing a light curable potting material over the one or more wire assemblies such that the potting material covers a portion of each of the one or more wire assemblies and adheres to a portion of the major surface of the glass pane, wherein the light curable potting material flows over the one or more electrical wire assemblies and the major surface of the glass pane, exposing the light curable material to light provided by a source of light such that in 1 minute or less the light curable potting material has an outer surface that is in a parallel relationship with the major surface of the glass pane and is non-flowable in 5 minutes or less.

Claim 4
The method of claim 1, further comprising providing [[a]] the source of light adjacent the glass pane and wherein the exposing of the light curable potting material to the light provided by the source of light for 60 seconds or less.

Claim 6
The method of claim 1, wherein the light curable potting material has an elongation at break of 100% or more after being exposed to [[a]] the source of light.

Rejoin claim 14

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to a non-elected invention without traverse.  Accordingly, claim 20 been cancelled.


Allowable Subject Matter
Claims 1-19 and 21-24 are allowed.
Contrary to the applicant assertion on p. 8-9 of the amendment, Yamaguchi very clearly discloses that the activatable adhesive is UV light curable.  In para 27, Yamaguchi discloses that the light from the mercury lamp can be UV light. The applicant has distorted the disclosure of para 27.  
Nonetheless, Yamaguchi does not disclose exposing the light curable material to light provided by a source of light such that in 1 minute or less the light curable potting material has an outer surface that is in a parallel relationship with the major surface of the glass pane and is non-flowable.  In fact, Yamaguchi teaches way away from such. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748